

115 HR 3371 IH: Modoc County Land Transfer and Economic Development Act of 2017
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3371IN THE HOUSE OF REPRESENTATIVESJuly 24, 2017Mr. LaMalfa introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the conveyance of an obsolete Over-the-Horizon Backscatter Radar System receiving station in Modoc County, California, to promote economic development of the site. 
1.Short titleThis Act may be cited as the Modoc County Land Transfer and Economic Development Act of 2017. 2.Land conveyance, Over-the-Horizon Backscatter Radar System receiving station, Modoc County, California (a)Conveyance requiredThe Secretary of Agriculture shall convey, without consideration, to Modoc County, California (in this section referred to as the County), all right, title, and interest of the United States in and to a parcel of National Forest System land, including improvements thereon, consisting of approximately 927 acres in Modoc National Forest in the State of California and containing an obsolete Over-the-Horizon Backscatter Radar System receiving station established on the parcel pursuant to a memorandum of agreement between the Department of the Air Force and Forest Service dated May 18 and 23, 1987. 
(b)Purpose of conveyanceThe purpose of the conveyance under this section is to preserve and utilize the improvements constructed on the parcel of National Forest System land described in subsection (a) and to permit the County to use the conveyed property, including improvements thereon, for economic development purposes.  (c)Payment of costs of conveyance (1)Payment requiredThe Secretary of Agriculture shall require the County to cover costs (except costs for environmental remediation of the property) to be incurred by the Secretary, or to reimburse the Secretary for such costs incurred by the Secretary, to carry out the conveyance under subsection (a), including survey costs, costs for environmental documentation, and any other administrative costs related to the conveyance. If amounts are collected from the County in advance of the Secretary incurring the actual costs, and the amount collected exceeds the costs actually incurred by the Secretary to carry out the conveyance, the Secretary shall refund the excess amount to the County. 
(2)Treatment of amounts receivedAmounts received as reimbursement under paragraph (1) shall be credited to the fund or account that was used to cover those costs incurred by the Secretary in carrying out the conveyance. Amounts so credited shall be merged with amounts in such fund or account, and shall be available for the same purposes, and subject to the same conditions and limitations, as amounts in such fund or account. (d)Environmental remediationTo expedite the conveyance of the parcel of National Forest System land described in subsection (a), including improvements thereon, environmental remediation of the land by the Department of the Air Force shall be limited to the removal of the perimeter wooden fence, which was treated with an arsenic-based weatherproof coating, and treatment of soil affected by leaching of such chemical. 
(e)Description of propertyThe exact acreage and legal description of the property to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary of Agriculture.  